FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                          October 31, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
DONA MARIE HARROLD,

      Plaintiff - Appellant,

v.                                                          No. 17-5037
                                                   (D.C. No. 4:15-CV-00616-PJC)
NANCY A. BERRYHILL, Acting                                  (N.D. Okla.)
Commissioner of the Social Security
Administration, 

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before TYMKOVICH, Chief Judge, BALDOCK and HOLMES, Circuit Judges.
                 _________________________________

      Dona Harrold appeals from the district court’s judgment affirming the denial

of her application for social security disability benefits. Exercising jurisdiction under

42 U.S.C. § 405(g) and 28 U.S.C. § 1291, we reverse and remand for further

consideration by the agency.


      
       Pursuant to Fed. R. App. P. 43(c)(2) Carolyn Colvin has been replaced as
Acting Commissioner of Social Security by Nancy A. Berryhill.
      *
         After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   BACKGROUND

      Ms. Harrold applied for disability insurance benefits and supplemental security

income, asserting she was disabled due to severe migraines, bipolar and anxiety

disorders, lower back issues and fibromyalgia. After her applications were denied

initially and on reconsideration, an administrative law judge (ALJ) considered her

claims and issued a decision finding Ms. Harrold was not disabled at the fifth and

final step of the sequential evaluation used to assess social security disability claims.

See 20 C.F.R. § 404.1520(a)(4) (describing five-step process).1

      In reaching this decision, the ALJ found Ms. Harrold had a number of

medically determinable, severe impairments, including two severe mental

impairments, “bipolar I disorder, mixed with psychotic features” and “panic disorder

with agoraphobia.” Aplt. App. Vol. II, at 89. He found further that Ms. Harrold’s

severe physical and mental impairments did not, individually or in combination, meet

or equal the conclusively disabling impairments in the Listing of Impairments found

at 20 C.F.R. Part 404, Subpart P, Appendix 1. As required by the sequential process,

the ALJ then defined Ms. Harrold’s residual functional capacity (RFC), finding with

respect to her mental impairments that she could “understand, remember, and carry

out simple tasks,” “relate to others on a superficial work basis,” “adapt appropriately


      1
         Unless otherwise noted, all C.F.R. citations in this decision are to the 2016
edition, which reflect the relevant regulations as they existed when the ALJ issued his
decision. In addition, we have cited to relevant regulations in 20 C.F.R. Part 404,
which apply to claims for disability insurance benefits, but have not included
citations to the parallel provisions published in 20 C.F.R. Part 416, which apply to
claims for supplemental security income.

                                            2
to a work situation,” but “could not work with the general public.” Aplt. App.

Vol. II, at 91. Based on this RFC, the ALJ found Ms. Harrold was not able to

perform her past relevant work, but that she retained the ability to perform other

work that existed in substantial numbers in the national economy. The latter,

determinative finding was based on testimony by a vocational expert (VE) who

testified at the evidentiary hearing based on the RFC found by the ALJ. The Appeals

Council denied review of the ALJ’s decision, and the district court affirmed. This

appeal followed.

                                      ANALYSIS

      Because the Appeals Council denied Ms. Harrold’s request for review, the ALJ’s

decision that Ms. Harrold was not disabled is the Commissioner’s final decision. Chapo

v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012). “We review the district court’s decision

de novo and independently determine whether the ALJ’s decision is free from legal error

and supported by substantial evidence.” Fischer-Ross v. Barnhart, 431 F.3d 729, 731

(10th Cir. 2005).

      On appeal, Ms. Harrold raises three issues, all relating to whether the ALJ

complied with the relevant legal standards in evaluating Ms. Harrold’s mental

impairments.2 We address each issue in turn.




      2
         Ms. Harrold does not challenge the ALJ’s findings with respect to her
physical impairments.

                                            3
          A. Opinion Evidence

      The ALJ was required to consider opinions received from medical sources

regarding Ms. Harrold’s claimed impairments, and to evaluate and weigh these

opinions based on six regulatory factors. See 20 C.F.R. § 404.1527(c); SSR 06-03p,

2006 WL 2329939, at *4-5 (Aug. 9, 2006);3 Frantz v. Astrue, 509 F.3d 1299, 1302

(10th Cir. 2007). He was further required to “provide specific, legitimate reasons,”

Chapo, 682 F.3d at 1291 (internal quotation marks omitted), if he decided to discount

or dismiss an opinion from an acceptable medical source, see id., and to “explain the

weight given to opinions from [other medical] sources, or otherwise ensure that the

discussion of the evidence in the determination or decision allows a claimant or

subsequent reviewer to follow the adjudicator’s reasoning, when such opinions may have

an effect on the outcome of the case,”4 SSR 06-03p, at *6; see also Frantz, 509 F.3d

at 1302. Ms. Harrold argues the ALJ failed to comply with these legal standards in

evaluating, or failing to evaluate, the four medical source opinions in the record

regarding Ms. Harrold’s mental impairments. Upon review of these opinions, the

ALJ’s decision and the relevant legal standards, we agree.


      3
         The Social Security Administration rescinded SSR 06-03p in March 2017,
when it added the policies it contained to 20 C.F.R. § 404.1527, which applies to
claims, like the one before us, that were filed before March 27, 2017.
See 82 Fed. Reg. 15263 (Mar. 27, 2017); 82 Fed. Reg. 5844, 5854-55 (Jan. 18, 2017);
20 C.F.R. § 404.1527(f) (2017).
      4
        “Acceptable medical sources” include licensed physicians and psychologists.
SSR 06-03p, at *1. Non-acceptable medical sources are all health care providers who
do not qualify as “acceptable medical sources.” Id. at *2. An opinion from a
non-acceptable medical source may outweigh the medical opinion of an acceptable
                                                                         (continued)
                                          4
              1. Dr. Denise LaGrand

       Dr. LaGrand, a licensed clinical psychologist, performed a mental consultative

examination of Ms. Harrold. In her examination report, Dr. LaGrand diagnosed

Ms. Harrold as suffering from “Bipolar II Disorder” and “PTSD, with acute

exacerbations similar to panic attacks.” Aplt. App. Vol. IV, at 570. She assessed a

Global Assessment of Functioning (GAF) score of 45, id., indicating she believed

Ms. Harrold had serious mental symptoms or impairments, see Langley v. Barnhart,

373 F.3d 1116, 1122 n.3 (10th Cir. 2004) (“A GAF score of 41–50 indicates ‘[s]erious

symptoms . . . [or] serious impairment in social, occupational, or school functioning,’

such as inability to keep a job.”) (quoting American Psychiatric Ass’n, Diagnostic &

Statistical Manual of Mental Disorders (“DSM-IV”) 32 (Text Revision 4th ed. 2000)).5

Dr. LaGrand further opined in her “Diagnostic Impression/Functional Assessment”

that while Ms. Harrold’s “ability to attend and process low-level tasks is adequate,”

“she is unlikely at this time to be able to work without significant interference from

psychological symptoms, primarily anxiety.” Aplt. App. Vol. IV, at 569.




medical source. Id. at *5. Unless otherwise noted, all of the medical sources who
provided opinions regarding Ms. Harrold’s mental impairments are acceptable
medical sources.
       5
          “The GAF is a subjective determination based on a scale of 100 to 1 of ‘the
clinician’s judgment of the individual’s overall level of functioning.’” Langley, 373 F.3d
at 1122 n.3 (quoting DSM-IV at 32). GAF scores prepared by an acceptable medical
source, such as Dr. LaGrand, qualify as medical opinions. See Keyes-Zachary v. Astrue,
695 F.3d 1156, 1164 (10th Cir. 2012).


                                             5
      The ALJ mentioned Dr. LaGrand’s examination in his determination, but did

not expressly evaluate or weigh her opinion regarding Ms. Harrold’s mental status

and ability to function. He nonetheless appears to have incorporated Dr. LaGrand’s

opinion regarding Ms. Harrold’s ability to perform low-level tasks in his RFC,

see Aplt. App. Vol. II, at 91 (reporting Ms. Harrold “could understand, remember,

and carry out simple tasks”), but fails to mention her further opinion that Ms. Harrold

was unlikely to be able to perform this or other work without significant interference

from psychological symptoms. He also noted but did not address Dr. LaGrand’s

GAF assessment in his determination.

      It is well-established that “an ALJ is not entitled to pick and choose through an

uncontradicted medical opinion, taking only the parts that are favorable to a finding

of nondisability.” Chapo, 682 F.3d at 1292 (internal quotation marks and brackets

omitted). As noted above, the Social Security regulations also required the ALJ to

evaluate and describe the weight he ascribed to Dr. LaGrand’s opinion.

See 20 C.F.R. § 404.1527(c). The ALJ’s failure to evaluate and weigh Dr. LaGrand’s

opinion in full, and to explain his reasons for rejecting portions of her opinion while

apparently accepting other portions, was therefore error under the law of this circuit

and relevant Social Security regulations. See id.; Chapo, 682 F.3d at 1291-92.

             2. State agency psychologists

      The record also includes medical source opinions by two state agency

reviewing psychologists, Drs. Ron Cummings and Lisette P. Constantin. In their

separate Mental Residual Functional Capacity Assessments, both psychologists

                                           6
opined that Ms. Harrold’s ability to perform sustained work activities was moderately

impaired in a number of ways relating to the categories of understanding and

memory, sustained concentration and persistence, social interaction and adaptation.

As directed in the form each used, they also recorded their “actual mental residual

functional capacity assessment” of Ms. Harrold in narrative form in explanatory text

boxes following each category, and provided additional comments in a separate

“MRFC-Additional Explanation” box. Aplt. App. Vol. II, at 137-39, 168-70.

      The ALJ did not mention or expressly evaluate or weigh Drs. Cummings’ and

Constantin’s opinions in his determination. It is apparent, however, that he

considered their opinions because his mental RFC for Ms. Harrold almost exactly

tracks the portion of Drs. Cummings’ and Constantin’s mental RFC assessments that

was included in the “MRFC-Additional Explanation” section of their forms, while

also including a limitation found in the “social interaction limitations” narrative box

in both of their forms. Compare id. at 170 (reporting Dr. Constantin’s opinion that

Ms. Harrold “can understand, remember, and carry out simple and some complex

tasks,” “relate to others on a superficial basis,” and “adapt appropriately to a work

situation,” but “[m]ay show limited tolerance for frequent, recurrent contact with the

general public”), and id. at 139 (reporting same opinions by Dr. Cummings), with id.

at 91 (finding as part of ALJ’s RFC for Ms. Harrold that she “could understand,

remember, and carry out simple tasks,” “relate to others on a superficial work basis,”

“adapt appropriately to a work situation,” but “not work with the general public”).



                                           7
      The ALJ does not address or explain his reasoning for disregarding other

portions of the agency psychologists’ reports, however, most notably their opinions

in the “sustained concentration and persistence” section of their mental RFC

assessments that while “[Ms. Harrold’s] mood issues may cause difficulties with

tasks involving sustained focus and complex mental demands . . . . [she] remains

mentally capable of understanding and carrying out instructions and assignments in a

structured setting, in an appropriate time frame.” Id. at 138-39, 169 (emphasis

added). The inclusion of the term “in a structured setting” by both psychologists

qualifies their opinion of Ms. Harrold’s ability to perform these mental functions but

is not addressed by the ALJ.6 As with the ALJ’s consideration of Dr. LaGrand’s

opinion, the ALJ’s failure to explain why he rejected this qualification on

Ms. Harrold’s ability to understand and carry out instructions and assignments

violates the rule that an ALJ may not pick and choose from an uncontradicted

medical opinion without explaining the basis for crediting some portions of the

opinion but not others. See Chapo, 682 F.3d at 1292.




      6
         The Commissioner argues this portion of the agency psychologists’ opinions
is of no consequence because it is not included in Section III of form
SSA-4734-F4-SUP. We need not address the merits of this argument, however,
because Drs. Cummings and Constantin did not use this form in assessing and
recording their opinions of Ms. Harrold’s mental RFC. The Commissioner’s further
argument that the doctors’ reference to “structured settings” is meaningless
surplusage is unpersuasive on its face. As the Commissioner acknowledges, these
agency psychologists are “experts in Social Security disability evaluation,” Aplee.
Br. at 23, and thus would be unlikely to include meaningless terms in their mental
RFC assessment.

                                           8
             3. Mr. Robert Blasdel

      In contrast to his handling of Dr. LaGrand’s and the agency psychologists’

opinions, the ALJ expressly considered the fourth medical source opinion concerning

Ms. Harrold’s mental impairments, a form completed and signed by Robert Blasdel, a

licensed behavioral health practitioner who saw Ms. Harrold regularly as her

counselor at Grand Lake Mental Health Center (GLMH). In this form, Mr. Blasdel

provided his opinion regarding the amount of time Ms. Harrold could sustain

13 work-related mental activities “over a normal 8-hour workday on a regular and

continuous basis, week after week.” Aplt. App. Vol. IV, at 619-20. His conclusion

was that while Ms. Harrold would not be able to understand and remember work

procedures and simple and detailed instructions 10 or 20 percent of the time, she was

not capable of performing most of the other listed work-related mental activities

50 percent or more of the time. These more limited activities included the ability to:

(i) “maintain attention and concentration for extended periods of time in order to

perform simple tasks”; (ii) adhere to a schedule; (iii) perform at a consistent pace;

(iv) “handle normal job stress”; and (v) accept instructions and criticism from

supervisors. Id.

      The ALJ reported he gave Mr. Blasdel’s opinions “little to no weight” in

determining Ms. Harrold’s mental RFC for three reasons. Id. Vol. II, at 94. First, he

stated the form used to report these opinions was “not calculated to produce a fair

assessment from the source” because the “terms and definitions” used, especially the

use of numerical percentages to report the time Ms. Harrold could not perform the

                                           9
work-related mental activities on a sustained basis in a workday, differed from those

used in 20 C.F.R. § 404.1520a(c)(4). Aplt. App. Vol. II, at 94. The cited regulation,

however, does not pertain to determination of an applicant’s mental RFC, but rather

refers to a more summary technique used earlier in the sequential evaluation process

to help determine whether the applicant’s mental impairments qualify as conclusively

disabling under the Listing of Impairments.7 See 20 C.F.R. § 404.1520a(a); SSR 96-

8p, 1996 WL 374184, at *4 (July 2, 1996); Wells v. Colvin, 727 F.3d 1061, 1069

(10th Cir. 2013). “The mental RFC assessment used at steps 4 and 5 of the sequential

evaluation process requires a more detailed assessment” than what is described in this

regulation. SSR 96-8p, at *4. That the mental activities Mr. Blasdel evaluated are

appropriate to this more detailed RFC assessment is demonstrated by the fact that

they are consistent with or in many cases identical to the specific mental activities

evaluated by the agency psychologists in their assessment of Ms. Harrold’s mental

RFC. Compare Aplt. App. Vol. IV, at 619-20 (Blasdel form), with id. Vol. II,

at 138-39, 168-70 (Drs. Cummings’ and Constantin’s mental RFC assessments). The

Commissioner has also not directed us to any authority supporting the ALJ’s apparent

assumption that a particular format must be used in reporting a medical source

opinion regarding mental impairments. That the format and terms used in

Mr. Blasdel’s form differ from and provide more detail than those set forth in the


      7
        This technique involves using a five- or four-point scale to rate the
applicant’s degree of limitation in four broad functional areas.
See 20 C.F.R. § 404.1520a(c)(3), (4); Wells v. Colvin, 727 F.3d 1061, 1068 (10th Cir.
2013).

                                           10
regulation cited by the ALJ was not, therefore, a legitimate reason for him to dismiss

Mr. Blasdel’s opinion in assessing Ms. Harrold’s mental RFC.

      To the extent that the ALJ is asserting, as he did at Ms. Harrold’s hearing, that

the form was too confusing to follow, we note that the VE had little difficulty

comprehending the form, as she testified after reviewing it that the limitations it

reported were “very serious,” id. Vol. II, at 123, and that a “marked limitation,” that

is a limitation that was more than moderate but less than extreme, see 20 C.F.R.

pt. 404, subpt. P, app. 1, 12.00(C), in each of the mental activities the form reported

Ms. Harrold could not perform 50 percent or more of the time would eliminate

competitive work, Aplt. App. Vol. II, at 123. It is also not apparent to us why a

medical opinion regarding the amount of time a person can or cannot perform

work-related mental activities in a workday or workweek is inherently confusing or

suspect. The Commissioner routinely uses and accepts time-based metrics to assess

and describe an applicant’s physical limitations in an RFC, see, e.g., SSR 83-10,

1983 WL 31251, at *5-6 (1983) (in defining the physical limitations of sedentary and

light work, explaining that “occasionally” means “up to one-third of the time” and

“frequently” means “one-third to two-thirds of the time”), and the ALJ in fact

reported Ms. Harrold’s ability to perform certain physical activities in her RFC in

terms of the hours in the work day that she was capable of performing them,

see Aplt. App. Vol. II, at 91. Neither the ALJ nor the Commissioner have explained

why the amount of time a person can or cannot perform work-related mental

functions in an 8-hour day on a sustained basis should be treated differently.

                                           11
      The ALJ also reported that he rejected the opinions stated on the form because

the form was co-signed by Dr. John Mallgren, a GLMH physician who was not on

record as treating Ms. Harrold. This is not a legitimate reason to discount the

opinions stated on the form, however, because there is no question that Mr. Blasdel,

though not an “acceptable medical source,” was still a treating medical source whose

opinions should have been evaluated and weighed according to the regulatory factors

set out at 20 C.F.R. § 404.1527(c). See SSR 06-03p, at *4-5, *6; see also

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1163 (10th Cir. 2012) (stating ALJ was

required to evaluate and weigh Mr. Blasdel’s opinion regarding claimant’s mental

impairments). In fact, the Social Security Administration has affirmed that opinions

from such non-acceptable medical sources “are important and should be evaluated on

key issues such as impairment severity and functional effects.” SSR 06-03p, at *3.

      Finally, the ALJ reported that he discounted the opinions on the form because

they were “not supported by the treatment notes from Grand Lake Mental Health.”

Aplt. App. Vol. II, at 94. This is a facially valid reason for not crediting

Mr. Blasdel’s opinions. See 20 C.F.R. § 404.1527(c)(3), (4) (identifying

supportability and consistency with the record as factors in evaluating and weighing a

medical source opinion); Langley, 373 F.3d at 1122. The ALJ provided no

explanation for this conclusion, however, and we found no obvious inconsistencies

between Mr. Blasdel’s opinion and the GLMH treatment notes for Ms. Harrold in our

review. Because the ALJ failed to explain why the GLMH treatment notes did not

support Mr. Blasdel’s opinion, “[the ALJ’s] reasons for rejecting that opinion are not

                                           12
sufficiently specific to enable this court to meaningfully review his findings.”8

Langley, 373 F.3d at 1123 (internal quotation marks omitted).

              4. The Commissioner’s Harmless Error Argument

       The Commissioner argues that any error in the ALJ’s consideration of

Mr. Blasdel’s and the other medical source opinions was harmless and therefore does

not require action by this court. We disagree. An ALJ’s failure to discuss and weigh

a medical source opinion is harmless error “if there is no inconsistency between the

opinion and the ALJ’s assessment of residual functional capacity.” Mays v. Colvin,

739 F.3d 569, 578-79 (10th Cir. 2014). In this case, Dr. LaGrand’s opinion that

Ms. Harrold “is unlikely at this time to be able to work without significant

interference from psychological symptoms, primarily anxiety,” Aplt. App. Vol. IV,

at 569, is inconsistent with the ALJ’s RFC determination that Ms. Harrold was

mentally capable of working so long as the work was limited to “simple tasks” and

did not involve the general public, id. Vol. II, at 91; see SSR 85-15, 1985 WL 56857,

at *4 (1985) (explaining that “[t]he basic mental demands of competitive, remunerative,

unskilled work include the abilities (on a sustained basis) to understand, carry out, and

remember simple instructions; to respond appropriately to supervision, coworkers, and

       8
         The Commissioner offers various reasons why she thinks the ALJ was
correct in finding that the GLMH treatment notes are not consistent with
Mr. Blasdel’s opinions and that his opinions were not, therefore, supported by
relevant evidence. The ALJ did not provide these reasons, however, and “this court
may not create or adopt post-hoc rationalizations to support the ALJ’s decision that are
not apparent from the ALJ’s decision itself.” Haga v. Astrue, 482 F.3d 1205, 1207-08
(10th Cir. 2007). For this reason, we also reject the Commissioner’s other efforts to
provide post hoc justifications for findings the ALJ failed to support in his determination.


                                            13
usual work situations; and to deal with changes in a routine work setting” (emphasis

added)). The agency psychologists’ opinion that Ms. Harrold’s ability to

“understand[] and carry[] out instructions and assignments” was limited to “a

structured setting,” id. at 138, 169, also raises questions about her ability to work in a

standard workplace, questions that were not acknowledged or addressed by the ALJ.9

According to the VE’s testimony, Mr. Blasdel’s opinion was also highly probative

and indicated Ms. Harrold had very serious limitations that could preclude

competitive work. As a result, any of these medical source opinions, if credited by

the ALJ on remand, could alter the ALJ’s RFC determination and potentially change

the outcome.

          B. Credibility Determination

      The Social Security Ruling that governed credibility determinations at the time

of the ALJ’s determination directs that “[w]hen evaluating the credibility of an

individual’s statements, the adjudicator must consider the entire case record and give

specific reasons for the weight given to the individual’s statements.” SSR 96-7p,

1996 WL 374186, at *4 (July 2, 1996).10 Our authority further specifies that “an


      9
         Nor are we persuaded by the Commissioner’s argument that limiting
Ms. Harrold to “simple work” automatically encompassed the entirety of
Dr. LaGrand’s and the agency psychologists’ opinions regarding Ms. Harrold’s
mental limitations. See Vigil v. Colvin, 805 F.3d 1199, 1204 (10th Cir. 2015)
(recognizing that restriction to unskilled work does not necessarily account for a
claimant’s particular mental limitations); Chapo, 682 F.3d at 1290 n.3 (same).
      10
         In March 2016, the Social Security Administration rescinded SSR 96-7p
and replaced it with SSR 16-3p, 2016 WL 1119029 (Mar. 16, 2016). See id.


                                           14
ALJ’s findings with respect to a claimant’s credibility should be closely and

affirmatively linked to substantial evidence and not just a conclusion in the guise of

findings.” Hardman v. Barnhart, 362 F.3d 676, 678-79 (10th Cir. 2004) (internal

quotation marks omitted). We agree with Ms. Harrold that the ALJ did not comply

with these legal standards in assessing the credibility of her testimony and statements

regarding her mental impairments.

      The ALJ found that Ms. Harrold’s “allegations of disabling pain and limitation

are simply not supported by the medical evidence to the extent alleged and the

undersigned does not find her to be a fully credible witness.” Aplt. App Vol. II,

at 94. The reasons he gave for this boilerplate statement were only that Ms. Harrold

had “gone extended periods of time without any medical care” and that her testimony

regarding her impairments “was out of proportion to the objective medical evidence

and inconsistent with the record as a whole.” Id. The ALJ’s discussion in support of

these statements, however, relates only to Ms. Harrold’s physical symptoms.11 The

ALJ made no findings specific to the credibility of Ms. Harrold’s testimony and other

statements regarding her mental symptoms,12 and did not give specific reasons for

discounting them or cite specific evidence in support of his determination that they


      11
       The record also shows that Ms. Harrold was in continuous therapy at
GLMH for her mental health issues beginning in May 2013, with multiple sessions in
many months.
      12
          Ms. Harrold testified at the hearing before the ALJ, among other things, that
she suffered from “[m]ajor anxiety attacks,” could not “handle being around hardly
anybody,” and had trouble focusing and finishing tasks. Aplt. App. Vol. II, at 110,
113. Similar statements by Ms. Harrold are reported throughout her medical record.

                                          15
were not credible. The ALJ’s credibility determination with respect to Ms. Harrold’s

statements regarding her mental impairments did not, therefore, comply with the

relevant legal standards.

       C. Consideration of the Record

      Finally, Ms. Harrold asserts that the ALJ erred because he failed to consider

all of the evidence in the record regarding her mental impairments. See 20 C.F.R.

§ 404.1520(a)(3) (requiring adjudicator to consider all evidence in the record). To

demonstrate compliance with this requirement, an ALJ need not discuss every piece of

evidence in his decision, but must, at minimum, discuss “the evidence supporting his

decision” and “the uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007,

1009-10 (10th Cir. 1996); see also Frantz, 509 F.3d at 1302 (holding ALJ erred by

ignoring evidence that would support disability finding while highlighting evidence

favorable to finding no disability).

      In this case, as described above, the ALJ improperly failed to evaluate and

discuss several of the medical source opinions regarding Ms. Harrold’s mental

limitations, as well as her testimony and statements regarding these limitations. In

addition, although he mentioned that Ms. Harrold received treatment and medication

from GLMH, he did not discuss the records concerning her treatment there, which

included significantly probative evidence supporting her claim. This supporting

evidence includes but is not limited to the GAF scores of 47 and 48 that Mr. Blasdel

assigned her during the course of her treatment. These scores, which are consistent

                                           16
with the GAF 45 score assigned by Dr. LaGrand, reflect Mr. Blasdel’s opinion that

Ms. Harrold has serious mental symptoms or impairments, symptoms or impairments

that could negatively affect her ability to hold a job. See Langley, 373 F.3d at 1123

n.3 (reporting that GAF score of 41-50 indicates serious symptoms or impairments in

functioning “such as inability to keep a job”); Keyes-Zachary, 695 F.3d at 1164

(reporting testimony by vocational expert that GAF scores in the 46-50 range would

eliminate all jobs because a person with these scores cannot maintain a job); see

generally Pate-Fires v. Astrue, 564 F.3d 935, 944 (8th Cir. 2009) (collecting cases in

which VE or medical expert testified that a GAF score below 50 is generally

incompatible with the ability to work). GLMH’s treatment notes also reflect that

Ms. Harrold was consistent in reporting severe mood instability that alternated

between extreme depression and manic phases; frequent, intense panic attacks with

agoraphobic avoidance; auditory hallucinations; and other symptoms that affected her

daily activities.

       On remand, the ALJ must consider the GLMH treatment notes and other

evidence in the record regarding Ms. Harrold’s mental impairments. If he finds upon

such consideration that Ms. Harrold is not disabled, he must discuss the substantial

evidence supporting this conclusion, as well as his reasons for rejecting the evidence

supporting Ms. Harrold’s claim, as required by applicable regulations and policies

and our authority.




                                          17
                                     CONCLUSION

       For the reasons described above, we conclude that the ALJ failed to comply with

relevant legal standards in his consideration of the evidence regarding Ms. Harrold’s

mental impairments. Therefore, we reverse the denial of benefits and remand this action

to the district court with directions to remand it to the Commissioner for further

proceedings consistent with this decision.


                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                             18